DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a theft deterrent system, comprising: a handle cover comprising through-holes dimensioned to align with a through-hole in a handle of an electronics cabinet, wherein the handle cover is adapted to at least partially cover the handle, and wherein the through-holes of the handle cover are dimensioned to receive a shackle of a lock; and a shackle cover dimensioned to receive the shackle of the lock, wherein the shackle cover comprises an upper tab and a lower tab, each comprising a respective shackle slot therein dimensioned to receive the shackle of the lock, wherein each shackle slot is open toward an outer wall of the shackle cover, and wherein the lower tab further comprises a through-hole dimensioned to receive the shackle of the lock.

The closest prior art of record, U.S. Patent Number 5,924,314 to Cernansky, and U.S. Patent Number 4,882,918 to Stanich.
Cernansky teaches a handle cover (30) comprising through-holes (50) dimensioned to align with a through-hole (25) in a handle (15 and 20) of a cabinet, wherein the handle cover is adapted to at least partially cover the handle (figure 2), and wherein the through-holes of the 
Stanich teach of a shackle cover (1) dimensioned to receive a shackle (S) of a lock (2), wherein the shackle cover comprises an upper tab (upper portion of 15) and a lower tab (upper portion 22), each comprising a respective shackle slot (19 and 19a) therein dimensioned to receive the shackle of the lock (figures 1 and 2), and wherein the lower tab further comprises a through-hole (18a) dimensioned to receive the shackle of the lock (figures 1 and 2).
However, Cernansky does not disclose a shackle cover, nor does Stanich disclose a handle cover or the shackle slot opening toward an outer wall of the shackle cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
April 19, 2021